Ghat, J.
The demandant has no ground of exception to the rulings of the superior court upon either of the issues made at the trial.
1. Upon the issue of her mental condition at the time of the execution of the deed in which she joined as a grantor in February 1867, the case was submitted to the jury under instructions to which no exception was taken, and the only evidence excluded was of declarations of Elijah White as to her condition in February 1868. Assuming that Elijah White stood in such a relation to this action that his declarations were admissible in evidence against the tenants, evidence of the demandant’s state of mind a year after the deed had been executed might well be rejected by the presiding judge, in his discretion, as too remote in point of time to have any weight upon the question what her mental condition had been when she executed the deed. Shailer v. Bumstead, 99 Mass. 112, 130. It is therefore conclusively established by the verdict that the demandant at the time of executing the deed had sufficient mental capacity for the purpose.
2. Upon the issue of undue influence, none of the evidence introduced or offered had any tendency to show duress or compulsion of the demandant, or that the deed was misread to her, or that either of the grantees knew of or participated in any influence *328exercised by the other grantors upon her. A deed procured by fraud or undue influence is not wholly void; and it was long ago decided by this court, upon great consideration,, that a person who voluntarily executed a deed, although induced to do so by fraud, could avoid it only as against the party who exercised the unlawful influence, or against one who took title under the deed with participation in or notice of the fraud, and not against one who took a title apparently good from those having capacity to convey. Somes v. Brewer, 2 Pick. 184. The case at bar does not require us to consider how far the same rule might be applicable to a grantor who acted under duress, or who never actually consented to the deed, as in the case of a person made so intoxicated as not to know what he was about, or of an unlettered person to whom the deed was not read at all or was read wrong by fraud, or of a person wanting in mental or legal capacity, like an insane person or an infant. See 2 Pick. 194, 197, 203, 204; Keilw. 154 a; Thoroughgood’s case, 2 Co. 9; Shep. Touchst. 61; Worcester v. Eaton, 13 Mass. 371; Vinton v. King, 4 Allen, 562; Dodd v. Cook, 11 Gray, 495 ; Putnam v. Sullivan, 4 Mass. 45, 54; Jackson v. Hayner, 12 Johns. 469; Poster v. Mackinnon, Law Rep. 4 C. P. 704; Schuylkill County v. Copley, 67 Penn. State, 386; Gibbs v. Linabury, 22 Mich. 479; Gibson v. Soper, 6 Gray, 279; Bartlett v. Brake, 100 Mass. 174.
By the common law of England, a wife could not release her dower by deed'; but, according to the better opinion, she might be barred of it by judgment recovered against her husband for the land, unless such judgment was procured by collusion between him and the demandant. Britton, 261 a. 2 Inst. 347, 349, 350. Co. Lit. 357 6. By the law of this Commonwealth, she is capable of releasing her dower by joining in the deed of her husband, without any separate examination of or acknowledgment by her before a magistrate. Fowler v. Shearer, 7 Mass. 14. Catlin v. Ware, 9 Mass. 218. Page v. Page, 6 Cush. 196. Gen. Sts. c. 90, § 8 ; c. 89, § 18. For the purposes of executing such a deed, she has as full power as an unmarried woman would have to execute a deed of her land; and if, being of sufflcent mental capacity, and without duress, or misrepresentation as to the nature of the *329instrument, she joins in such a deed and suffers it to be delivered to the grantee, she cannot afterwards avoid it, on the ground that she was induced to execute it by fraud or undue influence of her husband, or of another co-grantor, without showing that the grantee knew or participated in the fraud.
This essential link in the chain of proof necessaiy to defeat the tenants’ title was wholly wanting. It was therefore rightly ruled that there was no evidence to go to the jury in support of the lemandant’s position that her signature to the deed had been obtained by undue influence.

Exceptions overruled.